United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-641
Issued: September 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2012 appellant filed a timely appeal of an Office of Workers’
Compensation Programs’ (OWCP) decision dated September 7, 2011. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained consequential conditions of cervical disc
protrusion at C5-6 with canal stenosis and degeneration at L4-5 causally related to her accepted
February 2, 2004 cervical and lumbar injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 33-year-old transportation security screener, alleged that she injured her
spine while reaching for baggage on February 2, 2004. She filed a claim for benefits on April 5,
2004, which OWCP accepted for lumbar sprain. The claim was subsequently expanded to
include the conditions of cervical strain, resolved and displacement of lumbar intervertebral discs
at L3-4 and L4-5.
In a report dated April 13, 2004, Dr. Daniel D. Lee, Board-certified in orthopedic
surgery, stated that appellant had complaints of neck and low back pain, primarily in the midback and right anterior thigh. Appellant was originally injured in February 2003 but her case
was closed in March before she experienced any improvement in her symptoms. She was placed
on light duty in the office, which did not help her condition. Dr. Lee advised that appellant
reinjured herself in February 2004 while moving bins. He noted her complaint of ongoing back
pain. Dr. Lee advised that the results of a magnetic resonance imaging (MRI) scan showed mild
disc degeneration at L4-5; moderate disc degeneration at L3-4; a central focal disc bulge at L3-4
and a right paracentral disc bulge at L4-5.
Dr. Lee concluded that appellant had lumbar back pain, a lumbar strain and age-related
changes of degenerative discs. He prescribed anti-inflammatory treatment and physical therapy.
In a report dated August 9, 2006, Dr. Lee advised that appellant had significant low back
pain and known internal disc disruption. Appellant worked on light duty and retraining. Dr. Lee
asserted that she had experienced some worsening of her neck pain, which was part of her
original complaint. He noted that x-rays of appellant’s neck showed no cervical fracture or
misalignment with minimal spondylosis. Dr. Lee noted tenderness around the cervical spine
with mechanical neck pain and worsening low back with internal disc disruption.
In a December 29, 2006 report, Dr. Lee stated that there had been no improvement in her
condition. Appellant underwent a cervical MRI scan on October 2, 2006 which showed a small
disc osteophyte flattening the left cord, effacing the left lateral recess. The MRI scan of the
lumbar spine demonstrated a small disc herniation at L3-4 and L4-5.
In a report dated July 7, 2009, Dr. Lee stated that appellant had a history of low back pain
but experienced worsening upper extremity radiculopathy and neck pain. Appellant underwent a
recent MRI scan of the cervical spine which, when compared with the October 2006 study,
showed a moderate to large left-sided broad-based disc protrusion of 11 millimeters by 3
millimeters at C5-6. Dr. Lee asserted that appellant sustained a left upper extremity strain at the
time of her injury which had recurred. He opined that her recurrence and cervical strain was
related to her industrial injury and disc herniation. Appellant had positive left C6 radicular pain
and Dr. Lee recommended that she undergo pain management for left C5-6 versus C6
transforaminal selective nerve root blocks.
In a December 22, 2009 report, Dr. Firooz Mashhood, Board-certified in physical
medicine and rehabilitation, stated that appellant had a history of neck pain and left upper
extremity pain. He administered electromyogram (EMG) and nerve conduction velocity (NCV)
tests. The tests showed evidence of mild left carpal tunnel syndrome (median nerve entrapment

2

at the wrist) affecting sensory components, mild left ulnar nerve entrapment at the wrist
involving sensory fibers and evidence of chronic moderate left C5, C6 and C7 radiculopathy.
In a February 18, 2010 OWCP telephone memorandum, appellant requested medical
treatment and a new examination. It advised her that it could not authorize her request because it
had not accepted a cervical spine condition as work related. The initial medical evidence of
record did not show that a cervical spine condition had been diagnosed in tandem with the
acceptance of the lumbar condition. After review of the record, the claims examiner determined
that one of the physicians of record found that appellant had sustained a cervical strain which had
resolved at the time of his examination. Appellant was advised of the requirement to submit a
medical report providing a diagnosis of her cervical spine condition and a physician’s opinion
regarding the relationship between the condition and her February 2, 2004 work injury.2
In a May 7, 2010 report, Dr. Pouya Mohajer, Board-certified in pain medicine, stated that
appellant was post work-related injury with post-traumatic neck pain, post-traumatic arm pain,
post-traumatic low back pain and post-traumatic leg pain. He advised that appellant underwent a
bilateral L3-5 medial branch nerve block and a bilateral L5 and S1 selective nerve root block
without significant, lasting benefits. Appellant currently rated her overall pain as a nine on scale
of one to ten, with most of the pain localized to her low back. Dr. Mohajer related that appellant
believed she was currently stable as to her cervical condition.
In a May 11, 2010 report, Dr. Lee stated that appellant had worsening low back and left
lower extremity pain, with known degeneration and stenosis at L3-4 and L4-5. He advised that
she had failed all conservative management, was completely disabled and would consider
surgery. Appellant also had a large disc protrusion and herniation at C5-6 which mostly affected
the left C6 nerve root.
A May 18, 2010 statement of accepted facts listed appellant’s accepted lumbar strain;
cervical strain, resolved; and displacement of the lumbar intervertebral discs at L3-4 and L4-5.3
In order to determine appellant’s current disability status, OWCP referred her to
Dr. Aubrey E. Swartz, Board-certified in orthopedic surgery, for a second opinion examination. In
a report dated June 21, 2010, Dr. Swartz stated that appellant had good range of motion of the
cervical spine and a good range of motion of the lumbar spine, with stocking hypesthesias in both
lower extremities. He opined that appellant appeared to have right upper extremity cervical
radiculopathy with sensory changes related to peripheral neuropathy. Dr. Swartz advised that the
cervical MRI scan results showed disc protrusion at C5-6. It was not clear, however, whether there
was any nerve root compression. Dr. Swartz stated that the lumbar MRI scan results from
July 2003 demonstrated a small central disc bulge with right paracentral disc bulging at two levels.

2

This developmental letter to which OWCP refers is not contained in the instant record.

3

The statement of accepted facts indicated that appellant had a filed previous claim for a traumatic lower back
injury, case number xxxxxx689, for an injury which occurred on February 19, 2003, which OWCP accepted for
lumbar sprain/strain. Appellant was released to full duty on December 12, 2003 and continued to work light duty
until March 7, 2004. The claims were combined under case number xxxxxx848.

3

The subsequent MRI scan showed a disc protrusion to the right which did not clearly cause any
nerve root compression and no clear identification at L3-4 of nerve root compression.
Dr. Swartz opined that appellant’s current diagnosis was postcervical strain, occurring on
February 2, 2004, with a temporary aggravation of degenerative changes in the cervical spine, that
had subsided without evidence of residuals. The cervical aggravation was temporary and ceased at
the time Dr. Lee found that she had reached maximum medical improvement on April 8, 2009.
Dr. Swartz stated that appellant had degenerative changes in the cervical and lumbar spines which
were no longer work related but disabled her from performing her preinjury job as a transportation
security screener. He found that she was capable of working light duty on a full-time basis and had
no further injury-related factors of disability, either subjective or objective, her ongoing physical
restrictions stemmed from the preexisting degenerative disease in her cervical and lumbar spines.
In an October 1, 2010 report, Dr. Mohajer related that appellant was having a difficult time
with her workman’s compensation because they did not initially authorize the cervical spine
condition, even though that was part of her injury. He noted that most of her pain was localized to
her neck, which was of a throbbing nature. Appellant’s low back pain was more an achy, sharp
pain. Dr. Mahajer reiterated that she was at a postwork-related injury status with post-traumatic
neck pain, post-traumatic cervical radiculitis and post-traumatic low back pain.
OWCP found there was a conflict in the medical opinion between Drs. Lee and Mashhood,
and the second opinion examiner, Dr. Swartz, regarding whether appellant’s servical disc at C5-6
with stenosis and degeneration at L4-5 were related to the accepted injury. It referred appellant to
Dr. Mark J. Rosen, Board-certified in orthopedic surgery, for an impartial examination. In a report
dated July 19, 2011, Dr. Rosen noted that the May 18, 2010 statement of accepted facts, listed the
conditions of lumbar strain, cervical sprain and displacement of lumbar intervertebral discs at L3-4
and L4-5. He advised that appellant had cervical spondylosis secondary to cervical stenosis which
was not related to her original work injury of February 2, 2004. Appellant had neck problems in
May 2004 but did not experience any additional cervical issues until August 2006. Dr. Rosen
noted that the neck was a relatively minor part of her complaints until December 2006 when she
became more symptomatic. He advised that her neck pain gradually worsened to the point where
she purportedly was unable to ambulate with a walker. Appellant subsequently improved and was
currently ambulating without any obvious problem.
Dr. Rosen stated that appellant’s MRI scans and other studies showed that she had a
significant problem at C5-6 with a protruding disc and spinal stenosis. He opined that, to a
reasonable degree of medical probability, this was due to a chronic degenerative process which
was not related to the February 2004 employment injury. Dr. Rosen advised that the most striking
thing about appellant was the waxing and waning of her cervical complaints. He opined that the
desultory pattern of her complaints was consistent with cervical spinal stenosis, which was
degenerative in nature and not work related; otherwise, there were no work-related disabilities.
Regarding appellant’s lumbar spine, he stated that appellant was quite functional and surgery or
other treatment was not recommended. Dr. Rosen added that, while appellant might require
surgery in the future, it would be related to her chronic degenerative disease, which was not
causally related to her industrial injury. He concluded: “If one accepts based upon the statement
of accepted facts that the displacement of lumbar intervertebral disc is the result of her industrial

4

injury rather than a chronic degenerative process, then her continued pain in the low back and
consequent restrictions are subsequent to the February 2, 2004 injury.”
By decision dated September 7, 2011, OWCP found that appellant failed to establish that
her cervical disc protrusion at C5-6 with canal stenosis and degeneration at L3-4 and L4-5 did
not develop as a consequence of her accepted February 2, 2004 employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
The general rule respecting consequential injuries is that, when the primary injury is shown
to have arisen out of and in the course of employment, every natural consequence that flows from
the injury is deemed to arise out of the employment, unless it is the result of an independent
intervening cause.7 The subsequent injury is compensable if it is the direct and natural result of the
compensable primary injury. With respect to consequential injuries, the Board has noted that
where an injury is sustained as a consequence of an impairment residual to an employment injury,
the new or second injury, even if nonemployment related, is deemed because of the chain of
causation to arise out of and in the course of employment and is compensable.8
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee the Secretary shall
appoint a third physician who shall make an examination.9 It is well established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.10

4

5 U.S.C. §§ 8101-8193.

5

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

See Debra L. Dillworth, 57 ECAB 516 (2006).

8

L.S., Docket No. 08-1270 (issued July 2009).

9

Regina T. Pellecchia, 53 ECAB 155 (2001).

10

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

5

ANALYSIS
In this case, OWCP accepted that appellant had sustained the conditions of cervical
strain, resolved, lumbar strain and displacement of lumbar intervertebral disc at L3-4 and L4-5.
It found that there was a conflict in the medical evidence between appellant’s treating physicians,
Dr. Lee and Dr. Mashhood, and the second opinion physician, Dr. Swartz, regarding whether
appellant developed additional conditions of cervical disc protrusion at C5-6 with canal stenosis
and degeneration at L4-5 as a consequence of the February 2, 2004 employment injury. OWCP
referred appellant to Dr. Rosen for an impartial examination to resolve the conflict.
In his July 19, 2011 report, Dr. Rosen stated that appellant’s diagnostic tests, including
MRI scans and other studies, demonstrated that she had a significant problem at C5-6 with a
protruding disc and spinal stenosis. He stated, however, that these findings were related to a
chronic degenerative process and not to her February 2, 2004 employment injury. Dr. Rosen noted
that appellant had neck problems in May 2004 which resolved but that she did not experience any
additional cervical issues until August 2006, she had no significant problems with her neck until
December 2006. He opined that the most striking thing about her condition was the waxing and
waning of her complaints, noting that at one time she was so disabled she required a walker but
somehow improved to the point where that was no longer needed. Dr. Rosen opined that this
pattern was indicative of cervical spinal stenosis, which was degenerative in nature and not work
related.
Regarding appellant’s lower back condition, Dr. Rosen concluded that appellant had
current complaints related to the accepted work-related condition of displacement of the lumbar
intervertebral disc, and due to a chronic degenerative process, but that appellant was quite
functional relative to these conditions. Dr. Rosen opined that appellant’s lumbar degenerative
process was not work related. He explained that appellant’s continued low back pain and
restrictions were work related in so far as they were due to the accepted condition of lumbar disc
displacement, rather than a chronic degenerative process.
The Board finds that OWCP properly found that Dr. Rosen’s referee opinion negated a
causal relationship between appellant’s claimed consequential conditions of cervical disc
protrusion at C5-6 with canal stenosis and degeneration at L4-5, and the February 2, 2004 work
injury. Dr. Rosen’s opinion is sufficiently probative, rationalized and based upon a proper
factual background. Therefore, OWCP properly accorded his opinion the special weight of an
impartial medical examiner.11
Therefore, given the fact that the weight of the medical evidence of record, as represented
by Dr. Rosen’s referee opinion, indicates that appellant’s claimed conditions did not arise as a
consequence of her February 2, 2004 work injury, appellant has not met her burden of proof to
establish her claim that these conditions were sustained in the performance of duty. The Board
will affirm OWCP’s September 7, 2011 decision.

11

Gary R. Seiber, 46 ECAB 215 (1994).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained consequential
conditions of cervical disc protrusion at C5-6 with canal stenosis and degeneration at L4-5
causally related to her accepted February 2, 2004 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the September 7, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 4, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

